


EXHIBIT 10.1






Surrender of Stock Options




Pursuant to a Non-Qualified Stock Option Award Agreement (the “Grant Agreement”)
between Ocwen Financial Corporation (the “Company”) and William C. Erbey (the
“Grantee”), dated as of August 21, 2012, the Grantee was granted, pursuant to
the Company’s 2007 Equity Incentive Plan (the “Plan”), the right and option to
purchase all or any part of an aggregate of 2,000,000 shares of the Company’s
common stock, par value $0.01 per share, for a purchase price of $24.38 per
share (the “Options”), subject to the terms and conditions in the Grant
Agreement and the Plan. The Grantee hereby surrenders 500,000 of the
Performance-Based Options and 500,000 of the Extraordinary Performance-Based
Options. The remainder of the Options shall not be affected by this surrender.
The Grantee acknowledges that he has not received or been promised any payment
or other compensation in return for the surrender of such Options. All
capitalized terms used herein, but not defined, shall have the meaning ascribed
to such terms in the Grant Agreement.




Sincerely,


GRANTEE






/s/ William C. Erbey                        April 22, 2014
William C. Erbey    




The Company hereby acknowledges and consents to the surrender of the Options, as
described above.




OCWEN FINANCIAL CORPORATION


By:     /s/ John V. Britti    
Name:    John V. Britti
Title:    Chief Financial Officer




